DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 32, 34-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lievonen et al. (Green Chem. 2016, 18, 1416, available 10/13/15) in view of Rao et al. (ACS Omega 2017, 2, 2858-2865, available 6/27/17).
Considering Claims 30, 32, 35, 36, and 40:  Lievonen et al. teaches a stable aqueous dispersion comprising up to 20 mg/ml of lignin particles (pg. 1418) having a spherical shape (pg. 1422) and a size of 200 to 500 nm (pg. 1422).  The composition is prepared by dissolving lignin in THF/a solvent which is miscible in water and capable of dissolving lignin at a concentration of at least 5 weight percent and then mixing the lignin solution with an antisolvent that is water (pg. 1421).
	Lievonen et al. does not teach the composition as comprising a second organic solvent.  However, Rao et al. teaches using a mixture of ethanol/a co-solvent miscible in water and capable of suppressing aggregation of the lignin particles and water as an antisolvent for lignin (Abstract).  Lievonen et al. and Rao et al. are analogous art as they are concerned with the same field of endeavor, namely lignin nanoparticles.  It would have been obvious to a person having ordinary skill in the art to have used the combination of ethanol and water of Rao et al. as the antisolvent of Lievonen et al., and the motivation to do so would have been, as Rao et al. suggests, to reduce the agglomeration of the lignin nanoparticles (Abstract).  
Considering Claims 34 and 39:  Lievonen et al. teaches removing the solvent through dialysis for form a dispersion comprising water and traces of the solvent (pg. 1419).
Considering Claim 41:  Lievonen et al. teaches the same composition as the instant claims.  As such it reads on the claimed composition despite the fact that is not formed by concentrating another composition.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lievonen et al. (Green Chem. 2016, 18, 1416, available 10/13/15) in view of Rao et al. (ACS Omega 2017, 2, 2858-2865, available 6/27/17) as applied to claim 30 above, and further in view of Murai et al. (US 2017/0253740).
Considering Claims 37 and 38:  Lievonen et al. and Rao et al. collectively teach the dispersion of claim 30 as shown above.
	Lievonen et al. does not teach the lignin as being a derivativel.  However, Murai et al. teaches a lignin derivative in tetrahydrofuran (¶0056) comprising a methylol groups (¶0046).  Lievonen et al. and Murai et al. are analogous art as they are concerned with the same field of endeavor, namely lignin compositions.  It would have been obvious to a person having ordinary skill in the art to have methylolated the lignin of Lievonen et al. as in Murai et al., and the motivation to do so would have been, as Murai et al. suggests, to produce a curable product with excellent solvent resistance (¶0046).

Claims 42-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lievonen et al. (Green Chem. 2016, 18, 1416, available 10/13/15) in view of Rao et al. (ACS Omega 2017, 2, 2858-2865, available 6/27/17).
Considering Claims 42-44:  Lievonen et al. teaches a stable aqueous dispersion comprising up to 20 mg/ml of lignin particles (pg. 1418) having a spherical shape (pg. 1422) and a size of 200 to 500 nm (pg. 1422).  The composition is prepared by dissolving lignin in THF/ a solvent which is miscible in water and capable of dissolving lignin at a concentration of at least 5 weight percent and then mixing the lignin solution with an antisolvent that is water (pg. 1421).
	Lievonen et al. does not teach the composition as comprising a second organic solvent.  However, Rao et al. teaches using a mixture of ethanol//a co-solvent miscible in water and capable of suppressing aggregation of the lignin particles and water as an antisolvent for lignin (Abstract).  Lievonen et al. and Rao et al. are analogous art as they are concerned with the same field of endeavor, namely lignin nanoparticles.  It would have been obvious to a person having ordinary skill in the art to have used the combination of ethanol and water of Rao et al. as the antisolvent of Lievonen et al., and the motivation to do so would have been, as Rao et al. suggests, to reduce the agglomeration of the lignin nanoparticles (Abstract).  
Considering Claims 45:  Lievonen et al. teaches removing the solvent through dialysis for form a dispersion comprising water and traces of the solvent (pg. 1419).
Considering Claims 46 and 47:  Lievonen et al. teaches that the tetrahydrofuran can be recovered by evaporation, which would also remove water from the system (pg. 1422).  It would have been obvious to a person having ordinary skill in the art to have concentrated the lignin to a concentration of 10 weight percent, and the motivation to do so would have been, to recover tetrahydrofuran and reduce transportation costs.
Considering Claim 49:  Lievonen et al. does not teach the ratio of water to the two organic solvents.  However, the amount of water would be a result effective variable controlling the solubility of the lignin during the particle formation.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of water added through routine experimentation, and the motivation to do so would have been to control the precipitation of the lignin from the organic solvent.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Lievonen et al. (Green Chem. 2016, 18, 1416, available 10/13/15) in view of Rao et al. (ACS Omega 2017, 2, 2858-2865, available 6/27/17) as applied to claim 42 above, and further in view of Wei et al. (Green Chem. 2012, 14, 3230-3236).
Considering Claim 48:  Lievonen et al. and Rao et al. collectively teach the process of claim 42 as shown above.
	Lievonen et al. does not teach forming a Pickering emulsion.  However, Wei et al. taches using dried lignin nanoparticles in forming a Pickering emulsion with an oil phase (Fig. 1).  Lievonen et al. and Wei et al. are analogous art as they are concerned with the same field of endeavor, namely lignin nanoparticles.  It would have been obvious to a person having ordinary skill in the art to have formed a Pickering emulsion in the process of Lievonen et al., as in Wei et al., and the motivation to do so would have been, as Wei et al. suggest, the lignin nanoparticles are a valuable emulsifier in green chemistry (Abstract).

Allowable Subject Matter
Claims 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering Claim 50:  The prior art does not teach the claimed aqueous dispersion using a kraft lignin and the claimed solvent composition.  The closest prior art is discussed above.  Rao et al. teaches away from the use of the ethanol solvent with Kraft lignin due to the low solublity of kraft lignin in ethanol (pg. 2859).  It would not have been obvious to a person having ordinary skill in the art to have added the ethanol of Rao et al. to a kraft lignin dispersion comprising the organic solvent that is miscible with water and capable of dissolving lignin at a concentration of at least 5%, as Rao et al. teaches poor solubility for kraft lignin in ethanol.
Considering Claims 51 and 52:  The prior art of record does not teach the claimed ratio of the organic solvent that is miscible with water and capable of dissolving lignin at a concentration of at least 5% and the co-solvent, nor does the prior art identify the ratio as being a result effective variable.  There is no suggestion in the art to optimize the ratio of the two solvents or direction that would lead a person having ordinary skill in the art to the claimed ratio.  As such, it would not have been obvious to a person having ordinary skill in the art to have used the two solvents in the claimed ratio.


Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Lievonen et al. teaches away from the use of ethanol, due to its discussion of ethylene glycol as providing less uniform particles is not persuasive.  At best, Lievonen et al. teaches away from using ethylene glycol as the first solvent, i.e. organic solvent that is miscible with water and capable of dissolving lignin at a concentration of at least 5%.  However, Lievonen et al. is silent about using ethylene glycol or ethanol as a co-solvent capable of suppressing aggregation of the colloid lignin particles.  As such, Lievonen et al. does not teach away from the claimed invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767